

ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of July 22,
2011 (the “Grant Date”), by and between ECOTALITY, INC., a Nevada corporation
(the “Company”), and Don Karner who is an employee of the Company (the
“Holder”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Ecotality, Inc. 2007 Equity Incentive Plan
(the “Plan”) for the benefit of its employees, directors and consultants and the
employees, directors and consultants of its affiliates, and
 
WHEREAS, the Committee has authorized the grant to the Holder a Restricted Stock
Award under the Plan, on the terms and conditions set forth in the Plan and as
hereinafter provided,
 
NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Holder hereby agree as follows:
 
1.           Definitions
 
Capitalized terms used in this Agreement, which are not defined otherwise in
this Agreement, shall have the same meaning as set forth in the Plan.
 
2.           Restricted Stock Award
 
The Committee hereby grants to the Holder a Restricted Stock Award (the “Grant”)
consisting of One Hundred Thousand (100,000) shares of the Company’s Common
Stock (the “Shares”) at no cost to the Holder. Notwithstanding Section 6(d) of
the Plan, the Committee has determined that the Shares will not be subject to
forfeiture in the event of the termination of the Holder’s employment with the
Company and its Subsidiaries; provided, however, that the Shares will be subject
to forfeiture in the event that that the Holder (directly or as a result of his
acceptance of employment with another person, firm or entity) competes with the
Company or any of its Subsidiaries (the “Non-Competition Restriction”) prior to
the 6 month anniversary of the Grant Date (the “Vesting Date”).
 
The non-transferability restriction applicable to the Shares under the Plan and
the Non-Competition Restriction shall lapse on the Vesting Date.
 
3.           Regulation by the Committee
 
This Agreement and the Grant shall be subject to any administrative procedures
and rules as the Committee shall adopt.  All decisions of the Committee upon any
question arising under the Plan or under this Agreement shall be conclusive and
binding upon the Holder.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Rights as a Shareholder
 
 
a.
The Holder shall have rights as a shareholder with respect to Shares (including
voting, dividend and liquidation rights) effective as of the Grant Date subject,
however, to the Non-Competition Restriction and the transfer restrictions set
forth in this Agreement and the Plan.

 
 
b.
Restricted Securities.  The Shares that are subject to this Grant have not been
registered under the Securities Act of 1933 (the “1933 Act”) and are being
issued to the Holder in reliance upon the exemption from such registration
provided by SEC Rule 701 for stock issuances under compensatory benefit plans
such as the Plan.  The Holder hereby confirms that the Holder has been informed
that the Purchased Shares are restricted securities under the 1933 Act and may
not be resold or transferred unless the Purchased Shares are first registered
under the Federal securities laws or unless an exemption from such registration
is available.  Accordingly, the Holder hereby acknowledges that the Holder is
prepared to hold the Shares for an indefinite period and that the Holder is
aware that SEC Rule 144 issued under the 1933 Act that exempts certain resales
of unrestricted securities is not presently available to exempt the resale of
the Shares from the registration requirements of the 1933 Act.

 
 
c.
Restrictions on Disposition of Purchased Shares.  Notwithstanding any Plan
provision or Agreement provision to the contrary, the Holder shall make no
disposition of the Shares, unless and until there is compliance with all of the
following requirements:

 
 
(i)
The Holder shall have provided the Company with a written summary of the terms
and conditions of the proposed disposition.

 
 
(ii)
The Holder shall have complied with all requirements of this Agreement
applicable to the disposition of the Shares.

 
 
(iii)
The Holder shall have provided the Company with written assurances, in form and
substance satisfactory to the Company, that (A) the proposed disposition does
not require registration of the Shares under the 1933 Act or (B) all appropriate
action necessary for compliance with the registration requirements of the 1933
Act or any exemption from registration available under the 1933 Act (including
Rule 144) has been taken.

 
 
(iv)
Such disposition does not violate the terms and conditions set forth in this
Agreement.

 
The Company shall not be required (x) to transfer on its books any Shares which
have been sold or transferred in violation of the provisions of this Agreement
or (y) to treat as the owner of the Shares, or otherwise to accord voting,
dividend or liquidation rights to, any transferee to whom the Shares have been
transferred in contravention of this Agreement.
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
 
2

--------------------------------------------------------------------------------

 
 
 
d.
Restrictive Legends.  The stock certificates for the Shares that the Holder may
purchase upon the exercise of this Option shall be endorsed with the following
restrictive legend:

 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended and may not be sold or otherwise transferred
unless a compliance with the registration provisions of such Act has been made
or unless availability of an exemption from such registration provisions has
been established, or, unless sold pursuant to Rule 144 under the Securities Act
of 1933.”
 
“The shares represented by this certificate are subject to forfeiture in the
event that, prior to January 22, 2012 (the “Lapse Date”), the initial holder
hereof (i) transfers, or attempts to transfer, such shares, or (b) competes
(directly or as a result of his acceptance of employment with another person,
firm or entity) with the issuer or any of its subsidiaries.  Upon the request of
the holder, this legend may be removed from this certificate at any time after
the Lapse Date, but not prior thereto.”
 
5.           Change of Control
 
Notwithstanding the vesting requirements contained in Section 2 of this
Agreement, upon a Change of Control, in the sole discretion of the Committee,
the non-transferability restriction shall automatically terminate as of the date
of such Change of Control.
 
6.           Drag-Along Obligation
 
The Holder agrees that the Shares shall be subject to, and the Holder shall be
fully bound as a “Stockholder” by the terms of the Drag-Along provision set
forth below.
 
In the event of an Approved Sale (as defined below) of the Company, the
Stockholders will consent to and raise no objections (including seeking
appraisal or similar rights) with respect to the Approved Sale and the process
thereof and, if the Approved Sale is structured as a sale of capital stock and
if the Selling Stockholders (as defined below) so request, the Stockholders will
agree to sell all of their shares of Common Stock and rights to acquire Common
Stock on the terms and conditions of the Approved Sale (including as to
provisions regarding representations, warranties and indemnification).  The
Stockholders will use their best efforts to cooperate in the Approved Sale
(including voting in favor of the Approved Sale, if necessary) and will take all
necessary and desirable actions in connection with the consummation of the
Approved Sale as are reasonably requested by the Company or the Selling
Stockholders.
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
 
3

--------------------------------------------------------------------------------

 

For purposes of this Section, “Approved Sale” means the sale of the Company and
its subsidiaries, if any, in a single transaction or in a series of related
transactions, to a third party (a) pursuant to which such third party proposes
to acquire one hundred percent (100%) of the outstanding Common Stock (whether
by merger, consolidation, recapitalization, reorganization or otherwise) or all
or substantially all of the assets of the Company and its subsidiaries, (b)
which has been approved by the board of directors of the Company and the holders
of a majority of Common Stock (the “Selling Stockholders”) and (c) pursuant to
which all holders of Common Stock receive (whether in such transaction or, with
respect to an asset sale, upon a subsequent liquidation) the same form and
amount of consideration per share of Common Stock or, if any holders are given
an option as to the form and amount of consideration to be received, all holders
are given the same option.
 
7.           Delivery of Share Certificates
 
Within a reasonable time after the Grant Date, the Company shall cause to be
delivered to the Holder a certificate for the Shares; provided that the Company
shall be entitled to require, as a condition for such delivery, an executed
stock power, power of attorney or other instrument satisfactory to the Company
to give effect to the forfeiture of such Shares in the event of a violation of
the non-transferability restriction or the Non-Competition Restriction.
 
8.           Withholding
 
The Holder shall, not later than the Vesting Date, pay to the Company or make
arrangements satisfactory to the Company for payment of any federal, state and
local taxes required by law to be withheld on account of such taxable
event.  The Holder acknowledges and agrees that the Company or any Affiliate has
the right to deduct from payments of any kind otherwise due to the Holder any
federal, state or local taxes of any kind required by law to be withheld with
respect to the lapse of the restrictions on the Shares on the Vesting Date.
 
9.           Amendment
 
The Committee may amend this Agreement at any time and from time to time;
provided, however, no amendment of this Agreement that would materially and
adversely impair the Holder’s rights or entitlements with respect to the Shares
shall be effective without the prior written consent of the Holder (unless such
amendment is required in order to cause the Award hereunder to qualify as
“performance-based” compensation within the meaning of Section 162(m)).
 
10.         Equitable Relief
 
The parties hereto agree and declare that legal remedies may be inadequate to
enforce the provisions of this Agreement and that equitable relief, including
specific performance and injunctive relief, may be used to enforce the
provisions of this Agreement.
 
11.         Adjustments for Changes in Capital Structure
 
If, as a result of any reorganization, recapitalization, reclassification, stock
dividend, stock split, reverse stock split or other similar change in the Common
Stock, the outstanding shares of Common Stock are increased or decreased or are
exchanged for a different number or kind of shares of the Company’s stock, the
restrictions contained in this Agreement shall apply with equal force to
additional and/or substitute securities, if any, received by the Holder in
exchange for, or by virtue of his or her ownership of, the Shares.
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
 
4

--------------------------------------------------------------------------------

 
 
12.         Change and Modifications
 
This Agreement may not be orally changed, modified or terminated, nor shall any
oral waiver of any of its terms be effective.  This Agreement may be changed,
modified or terminated only by an agreement in writing signed by the Company and
the Holder.
 
13.         Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
Nevada without regard to conflict of law principles.
 
14.         Saving Clause
 
If any provision(s) of this Agreement shall be determined to be illegal or
unenforceable, such determination shall in no manner affect the legality or
enforceability of any other provision hereof.
 
15.         Notices
 
All notices, requests, consents and other communications shall be in writing and
be deemed given when delivered personally, by telex or facsimile transmission or
when received if mailed by first class registered or certified mail, postage
prepaid.  Notices to the Company or the Holder shall be addressed as set forth
underneath their signatures below, or to such other address or addresses as may
have been furnished by such party in writing to the other.
 
16.         Benefit and Binding Effect
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their respective successors, permitted assigns, and legal
representatives.  The Company has the right to assign this Agreement, and such
assignee shall become entitled to all the rights of the Company hereunder to the
extent of such assignment.
 
17.         Plan Terms
 
Except as specifically set forth herein, the terms of the Plan are incorporated
herein by reference and made a part of this Agreement as if fully set out
herein.
 
18.         Effective Date of Grant
 
The Award shall be effective as of the Grant Date first written above.
 
ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
 
5

--------------------------------------------------------------------------------

 
 
19.         Holder Acknowledgment
 
By executing this Agreement, the Holder hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.
 

 
ECOTALITY, INC.
 
 
   
By:
/s/ Barry S. Baer
     
Barry S. Baer
     
Its:
Secretary
     
HOLDER
     
 Donald Karner
 
Printed Name
     
/s/ Donald Karner
 
Signature
 



ECOTALITY, INC. 2007 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


 
6

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENTS:
 
In connection with my acceptance of a Restricted Stock Award under the Plan:
 
1.
I understand that all sales of Shares are subject to compliance with the
Company’s policy on securities trades and the restrictions on resale provisions
of the Restricted Stock Award Agreement and the Plan.  I also understand that
the Shares and any proceeds from the sale of Shares may be subject to forfeiture
pursuant to the terms of the Agreement and the Plan.

 
2.
I hereby acknowledge that I received and read a copy of the 2007 ECOTALITY, INC.
STOCK INCENTIVE PLAN and that I understand the tax consequences of my Award.

 
3.
I understand that I must recognize ordinary income equal to the fair market
value of the Shares on the Vesting Date.  I further understand that (a) I will
have taxable income under applicable federal, state and local law with respect
to the Shares as determined by their value on the Vesting Date; (b) I, and not
the Company, will be responsible for the payment of any such federal, state and
local taxes; and (c) the Company will report such income to the applicable tax
authorities as additional compensation income.

 
4.
I acknowledge that the Shares remain subject to the risks of forfeiture
described in the Agreement.  I acknowledge that I am acquiring the Shares
subject to all other terms of the Agreement and the Plan.

 

 
By:
/s/ Donald Karner
     
Donald Karner
 
Printed Name
           
Date

 
 
7

--------------------------------------------------------------------------------

 